 

Exhibit 10.2

 

AMENDMENT N°1 TO THE SECURITIES PURCHASE AGREEMENT WITH RESPECT TO ADVANCED
THERAPY LOGISTICS AND SOLUTIONS SAS

 

This amendment n°1 to the securities purchase agreement with respect to Advanced
Therapy Logistics And Solutions SAS dated as of August 21st, 2020 (the
“Amendment Agreement”) is entered into by and between:

 

(1)Cryoport, Inc., a corporation organized under the laws of the State of Nevada
having its principal place of business at 112 Westwood Place – Suite 350,
Brentwood, Tennessee 37027, duly represented and authorized for the purposes
hereof (hereinafter referred to as the "Purchaser" or "Cryoport"); and

 

(2)Cryoport Netherlands B.V., a Dutch company having its registered office
located at Parellaan 18, 2132WS Hoofddorp, Netherlands and registered within the
Netherlands Chamber of Commerce Business Register under number 858683751 (RSIN)
and 000039547469 (establishment number), duly represented and authorized for the
purposes hereof ("Cryoport Netherlands");

 

On the one hand,

 

And each of:

 

(3)Hivest I FPCI, a fonds professionnel de capital investissement governed by
articles L. 214-159 et seq. of the French Code monétaire et financier,
represented by its management company (société de gestion), Hivest Capital
Partners, a company (société par actions simplifiée) organized under the laws of
France, having its registered office at 24, rue de Prony, 75017, Paris, France,
registered with the trade and companies registry of Paris under number 823
869 979 (hereinafter referred to as "Hivest Capital Partners"), represented by
Mr. Cédric Lépée, duly authorized for the purposes hereof;

 

(4)ATLAS Co-Invest FPS, a fonds professionnel spécialisé represented by its
management company (société de gestion), Hivest Capital Partners, a company
(société par actions simplifiée) organized under the laws of France, having its
registered office at 24, rue de Prony, 75017, Paris, France, registered with the
trade and companies registry of Paris under number 823 869 979, represented by
Mr. Cédric Lépée, duly authorized for the purposes hereof;

 

(5)Tikehau Direct Lending IV, a sub-fund of Tikehau Investment II S.C.S,
SICAV-SIF, an investment company with variable capital (société d’investissement
à capital variable) organised as multi sub-fund specialised investment fund
(fonds d’investissement spécialisé) established as a limited partnership
(société en commandite simple), incorporated under the laws of the Grand-Duchy
of Luxembourg, registered with the Luxembourg Register of Commerce and Companies
under number B-215.556 and having its registered address at 60, avenue J.F.
Kennedy, L-1855 Luxembourg Grand Duchy of Luxembourg, represented by Tikehau
General Partner II S.à r.l., a limited liability company (société à
responsabilité limitée) incorporated under the laws of the  Grand-Duchy of
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
under number B-215.499 and having its registered office at 60, avenue J.F.
Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg, acting in its capacity of
general partner of Tikehau Investment II S.C.S, SICAV-SIF, itself represented by
Tikehau Investment Management acting in its capacity of alternative investment
fund manager and duly represented for the purposes hereof;

 

(6)Tikehau Mercati Privati Europei, an Italian non-reserved closed-ended
alternative investment fund (fondo di investimento alternativo di tipo chiuso
non riservato) represented by its management company Tikehau Investment
Management, a French société par actions simplifiée, having its registered
office at 32, rue de Monceau 75008, Paris, France, registered with the Paris
Register of Commerce and Companies under number 491 909 446 and duly represented
for the purposes hereof;

 



1

 

 



(7)MTDL, a special limited partnership (société en commandite spéciale)
incorporated under the laws of the Grand-Duchy of Luxembourg, registered with
the Luxembourg Register of Commerce and Companies under number B-231.397 and
having its registered office at 60, avenue J.F. Kennedy, L-1855 Luxembourg,
Grand Duchy of Luxembourg, represented by Tikehau General Partner II S.à r.l., a
limited liability company (société à responsabilité limitée) incorporated under
the laws of the  Grand-Duchy of Luxembourg, registered with the Luxembourg
Register of Commerce and Companies under number B-215.499 and having its
registered office at 60, avenue J.F. Kennedy, L-1855 Luxembourg, Grand Duchy of
Luxembourg, acting in its capacity of general partner of MTDL, itself
represented by Tikehau Investment Management acting in its capacity of
alternative investment fund manager and duly represented for the purposes
hereof;

 

(8)FPCI Swen CO-Invest 2, a fonds professionnel de capital investissement
managed by Swen Capital Partners, a French société anonyme having its registered
office located at 20-22 rue Vernier, 75017, Paris, France, registered with the
trade and companies registry of Paris under number 803 812 593 and duly
represented for the purposes hereof;

 

(9)Mr. Cédric Picaud, born on 9 December 1974 in Saint-Martin-d'Hères (38)
residing 356, Chemin du Cret, 01170 GEX, France;

 

(10)Mr. Guillaume Chevillon, born on 21 April 1981 in Paris 14e (75) residing
29, rue de la Fontaine au Roi, 75011 Paris, France;

 

(11)Mrs. Karine Gradziel, born on 12 December 1966 in Mans (72) residing 23,
Avenue Balzac, 94210 Saint-Maur-des-Fossés, France;

 

(12)Mr. Tangi Tremorin, born on 5 avril 1975 in Léhon (22) residing 344, Route
de la Carnalaz, 73420 Drumettaz Clarafond, France;

 

(13)Mrs. Berangere Delahaye, born on 23 February1976 in Versailles (78) residing
11, rue Eugène Carrière, 75018 Paris, France;

 

(14)Mr. Sebastien Oudard, born on 29 November 1975 in Romilly-sur-Seine
(10) residing 15, Lotissement du Chemin Neuf, 42410 Chavanay, France;

 

(15)Mr. Nicolas Pedrono, born on 7 May 1975 à Caen (14) residing R Palmeiras 53
4C, Parede, 2775-347 Parede, Portugal;

 

(16)Mr. Mark Pettler, born on 26 December 1963 in Hartlepool (Angleterre)
residing 3, Weyview Close, Guildford, Surrey GU1 1HN, United Kingdom;

 

(17)Mr. Girish Pattathil Radhakrishnan, born on 3 December 1959 in Mannur,
Kerala (Inde) residing 307 Silver Creast, C Wing RAHEJA VIHAR, Chandivali
Studio, Chandivali, Andheri East, Mumbai, Maharashtra 400072, India; and

 

(18)Mr. Wasim Dawood Dingankar, born on 10 August 1974 in Mumbai, Maharashtra
(Inde) residing Carlton Patalipada Carlton CHSL, Flat 301 9th Floor, Hiranandani
Estate, Ghod Bunder, Road, Thane, 400607, India;     the Parties listed under
(3) to (18) above, acting severally but not jointly (conjointement mais non
solidairement), are hereinafter referred to collectively as the "Sellers" and
individually as a "Seller".

 



 

On the other hand.



2

 



 

The Purchaser and the Sellers are hereinafter referred to collectively as the
"Parties" and individually as a "Party".

 

In the presence of:

 

(19)Advanced Therapy Logistics And Solutions, a société par actions simplifiée
organized under the laws of France, having its registered office at 24, rue de
Prony, 75017, Paris, France, registered with the trade and companies registry of
Paris under number 841 182 272, represented by Mr. Cédric Picaud duly authorized
for the purposes hereof (hereinafter referred to as "ATLAS" or the "Company").

 

Capitalized terms not otherwise defined in this Amendment Agreement shall have
the meaning ascribed to them in the Securities Purchase Agreement (as this term
is defined below).

 

Whereas:

 

(A)On 21 August 2020, the Parties entered into a securities purchase agreement
in respect of the acquisition by the Purchaser from the Sellers of 100% of the
Transferred Securities (the “Securities Purchase Agreement”).

 

(B)In accordance with the provisions of clause 5.1 of the Securities Purchase
Agreement, the Parties were initially contemplating to hold the Closing of the
Transaction on 30 September 2020. However, to address accounting constraints
pertaining to the Cryoport group (to which the Purchaser belongs), the Parties
have agreed to amend the Securities Purchase Agreement with a view to
(i) agreeing on, and formalizing, a Closing Date by 1 October 2020,
(ii) crystallizing the financial aggregates provided for under the
Securities Purchase Agreement on 30 September 2020, in particular for the
purpose of determining the Post-Closing Adjustment which shall remain based on
Closing Balance Sheet as of 30 September 2020 and (iii) formalizing, subject to
the terms and conditions hereof, the subrogation of Cryoport Netherlands into
the contractual position of Cryoport (i.e., Cryoport assigning to Cryoport
Netherlands its rights and obligations under the Securities Purchase Agreement
but remaining fully jointly and severally liable with Cryoport Netherlands for
any liability and obligation of Cryport Netherlands under the Securities
Purchase Agreement including, inter alia, in respect of the payment to the
Sellers of the Closing Payment, the amount of the Post-Closing Adjustment (if
any) and, more generally, any other sums due by the Sellers under the Securities
Purchase Agreement).

 

(C)In order to reflect the foregoing, the Parties desire to amend certain
provisions of the Securities Purchase Agreement and therefore enter into this
Amendment Agreement.

 

It is hereby agreed as follows:

 

1.Amendment of certain definitions of the Securities Purchase Agreement

 

1.1.The Parties agree that the definition of "Actual Closing Net Debt" of the
Securities Purchase Agreement is hereby amended and shall now read as follows:

 

“"Actual Closing Net Debt" means the actual Net Debt of the Group Companies as
at 30 September 2020 as resulting from the Closing Balance Sheet as finally
determined and agreed between the Sellers’ Representative and the Purchaser or
as otherwise determined in accordance with Section 3.4(d);”.

  



3

 

 



1.2.The Parties agree that the definition of "Actual Closing Working Capital" of
the Securities Purchase Agreement is hereby amended and shall now read as
follows:

 

“"Actual Closing Working Capital" means the actual Working Capital of the
Group Companies as at 30 September 2020 as resulting from the Closing Balance
Sheet as finally determined and agreed between the Sellers’ Representative and
the Purchaser or as otherwise determined in accordance with Section 3.4(d);”.



 

1.3.The Parties agree that paragraphs (iii) and (iv) of the definition of "Cash"
of the Securities Purchase Agreement is hereby amended and shall now read as
follows:

 

“(iii) “CFE Recovery”: the difference between (1) the total amount of CFE
(cotisations foncières des entreprises) to be recovered by the French
subsidiaries amounting to two hundred and ten thousand (EUR 210,000.00) (such
amount is a fixed amount, mutually agreed by the Parties as such) and (2) the
amount of CFE actually recovered at 30 September 2020 or, and without double
counting, accounted in the Working Capital;

 

(iv) A fixed amount of one hundred sixteen thousand euros (EUR 116,000.00)
placed in an escrow account for the benefit of Spirit as part of the new
Tremblay lease, it being understood that this amount shall be decreased by the
amount already recovered at 30 September 2020 or, and without double counting,
the amount accounted in the Working Capital”.

 

The other provisions of the definition of "Cash" of the Securities Purchase
Agreement shall remain unchanged.

 

1.4.The Parties agree that the definition of "Existing Indebtedness" of the
Securities Purchase Agreement is hereby amended and shall now read as follows:

 

"Existing Indebtedness" means all outstanding and unpaid amounts owing as at
30 September 2020 (in principal, interest, penalties and any other sums) by the
Group Companies, pursuant to, or in connection with, the Existing Facilities
(including, without limitation, all break fees due in connection with the
voluntary prepayment of any sums due by the Company pursuant to, or in
connection with the Existing Facilities), as determined in accordance with the
terms of the Existing Facilities.”.

 

1.5.The Parties agree that paragraph (iii), (ix), (x), (xii) and (xvii) of the
definition of "Indebtedness" of the Securities Purchase Agreement is hereby
amended and shall now read as follows:

 

“(iii) deferred purchase price of assets, property, securities, goods or
services (in each case, other than in the ordinary course of business) including
the non-contingent amount of any current or future obligations under any
“earn-outs” or similar obligations (including, if non-contingent, (i) any
amounts due to former owners of any Group Company or “Company notes” payable,
and (ii) any amounts payable attributable to the period prior to 30
September 2020,

 

(…)

 

(ix) “Remaining Carve-Out Costs”: the difference between (1) one million four
hundred thirty-two thousand euros (EUR 1,432,000.00) which corresponds to the
budgeted carve-out costs (IT, rebranding, relocation from Bobigny to Tremblay,
SAGE, accounting and finance) excl. VAT or its foreign equivalent as mutually
agreed upon by the Parties and (2) carve-out costs, excl. VAT, having already
being accounted as of 30 September 2020 (to the extend paid on or prior to 30
September 2020 or reflected in Working Capital), it being understood that if the
Closing Date were 30-June-2020, the Remaining Carve-Out Costs would be one
million two hundred thousand euros (EUR 1,200,000.00) as mutually agreed upon by
the Parties,

 

(x) “Pension Costs”: an amount of one hundred seventy-six thousand euros
(€176,000) for the purpose of the accrued and unpaid obligations in respect of
severance due (and that should reasonably be payable during a period not
exceeding 10 years after 30 September 2020) as mutually agreed upon by the
Parties,

 



4

 





 

(…)

 

(xii) “Unpaid Settlement Not Covered”: the difference, if it is a positive
amount, between (1) one hundred thousand euros (EUR 100,000.00) and (2) costs
already accounted before 30 September 2020 (to the extend paid on or prior to 30
September 2020 or reflected in Working Capital) regarding the on-going
litigation in Israel between PDP Courier Services Ltd and PDP Israël Ltd., an
Israeli company registered under number 514694736 with the trade and companies
registry (including costs and expenses incurred in connection to the
litigation), it being understood that if the Closing Date were 31-July-2020, the
Unpaid Settlement Not Covered would be fifty-nine thousand and one hundred euros
(EUR 59,100.00),

 

(…)

 

(xvii) any amounts owed (and not paid at 30 September 2020) to Sellers or their
Affiliates other than salary or compensation due to individual Sellers that are
also an officer of employee of a Group Company solely for their salary or
compensation for such services and excluding any compensation arising out of the
AL/Hivest Transaction or the transactions contemplated by this Agreement,”.

 

The other provisions of the definition of "Indebtedness" of the Securities
Purchase Agreement shall remain unchanged.

 

1.6.The Parties agree that the definition of "Leakage" of the
Securities Purchase Agreement is hereby amended and shall now read as follows:

 

“"Leakage" means, other than Permitted Leakage, the sum of the amounts resulting
from any of the following events to the extent it would occur after the
Effective Date and prior to, or as of, 30 September 2020 without being taken
into account in the Purchase Price, Actual Closing Net Debt (notably through a
decrease of the Cash or an Increase of the Indebtedness) or Actual Closing
Working Capital (through, for example, an increase in payables and/or
provisions):

 

(…)

 

(ii) any Transaction Costs incurred prior to 30 September 2020, not included in
the Actual Closing Net Debt or the Actual Closing Working Capital, and to be
paid after 30 September 2020;”.

 

The other provisions of the definition of "Leakage" of the Securities Purchase
Agreement shall remain unchanged.

 

1.7.The Parties agree that the definition of "Transaction Costs" of the
Securities Purchase Agreement is hereby amended and shall now read as follows:

 

““Transaction Costs” means any fees, expenses or other costs agreed to be paid
or paid by any Group Company after 30 September 2020 or prior to or on 30
September 2020 but not included in the Actual Net Debt or in the Actual Working
Capital, in respect of (i) the Transaction or the transactions contemplated by
this Agreement by any Group Company (to the extent such fees, expenses or other
costs are paid or payable for the sole account of the Sellers) and (ii) the
AL/Hivest Transaction or the transactions contemplated by the AL SPA by any
Group Company (but excluding any Remaining Carve-out Costs). The amounts of the
Transaction Costs as at 21 August 2020 are in Section 13.6.1 of the Data Room
(minor changes may be expected as of 30 September 2020);”.

 



5

 



 

1.8.The Parties agree that the last paragraph of clause 3.1(a) of the
Securities Purchase Agreement is hereby amended and shall now read as follows:

 

“in each case as finally determined in accordance with Section 3.4(d) (the
"Purchase Price").”.

 

The other provisions of clause 3.1(a) of the Securities Purchase Agreement shall
remain unchanged.

 

1.9.The Parties agree that the first paragraph of clause 3.4(d) of the
Securities Purchase Agreement is hereby amended and shall now read as follows:

 

“Closing Balance Sheet; Computation of Post-Closing Adjustment. Within sixty
(60) Business Days after the Closing Date, the Purchaser shall procure that the
Company prepare a consolidated balance sheet (bilan consolidé) as at the start
of business on 30 September 2020 (the "Closing Balance Sheet"), in the same
format as the balance sheet included in Schedule 3.4(d), in accordance with the
Accounting Principles and reviewed by Ernst & Young in compliance with
applicable relevant Accounting Principles. As soon as reasonably practicable,
and in any event by no later than five (5) Business Days after the Closing
Balance Sheet has been made available to the Purchaser, the Purchaser shall
deliver to the Sellers’ Representative a copy of the Closing Balance Sheet and a
statement (the "Purchaser’s Statement"), signed by an authorized representative
of the Purchaser, setting forth in reasonable detail a computation as of 30
September 2020 of the following amounts (the “Adjustment Amounts”) (i) the
Indebtedness in the Closing Balance Sheet, (ii) the Cash in the Closing Balance
Sheet, (iii) the Actual Closing Net Debt, (iv) the Actual Closing Working
Capital, and (v) the Post-Closing Adjustment. As from the date of the delivery
of the Purchaser’s Statement, the Purchaser shall, subject to reasonable notice,
make available to the Sellers’ Representative the books, records and any other
document and information relating to the Group Companies reasonably required by
the Sellers’ Representative in connection with its review of the Closing Balance
Sheet and the Purchaser’s Statement.”.

 

The other provisions of clause 3.4(d) of the Securities Purchase Agreement shall
remain unchanged.

 

1.10.The Parties agree that clause 5.1 (Date and Place of Closing) of the
Securities Purchase Agreement is hereby amended and shall now read as follows:

 

“5.1.       Date and Place of Closing

 

The Closing takes place electronically through the DocuSign platform on
October 1st, 2020 or at any other later date which is the last day of a month as
notified by the Sellers’ Representative to the Purchaser with a 10-day prior
notice at least but not later than the Long Stop Date (the "Closing Date").”.

 

1.11.The Parties agree that the paragraph (iv) of clause 9(b) of the
Securities Purchase Agreement is hereby amended and shall now read as follows:

 

“(iv) there has been no Leakage in the period from (and including) the Effective
Date to (and including) 30 September 2020;”.

 

1.12.With respect to any actions to be taken by the Group Companies on
1 October 2020, each Group Company shall maintain and carry on its business in
the ordinary course of business as a going concern and there shall be no
Leakage.

 



6

 

 

1.13.The Parties agree that Schedule (F) (Calculation of Target Closing Working
Capital – Specific policies) of the Securities Purchase Agreement is hereby
amended and is fully replaced and restated by Schedule (F) (Calculation of
Target Closing Working Capital – Specific policies) attached as Appendix 1 to
this Amendment Agreement.





 

2.Subrogation of Cryoport Netherlands in the rights and obligations of Cryoport
under the Securities Purchase Agreement

 

2.1.In accordance with clause 14.5(b) of the Securities Purchase Agreement,
Cryoport hereby assigns all of its rights and obligations under the Securities
Purchase Agreement to Cryoport Netherlands, its wholly-owned Affiliate.

 

2.2.Cryoport Netherlands hereby accepts the foregoing assignment and hereby
declares that (i) it has read the Securities Purchase Agreement and (ii) it
assumes and agrees to perform and to be liable for each and every obligation of
Cryoport, to the same extent as Cryoport, under the terms and conditions of the
Securities Purchase Agreement including, inter alia, in respect of the payment
to the Sellers of the Closing Payments, the amount of the Post-Closing
Adjustment (if any) and, more generally, any other sums due by the Purchaser to
the Sellers under the Securities Purchase Agreement.

 

2.3.Cryoport shall remain jointly and severally liable with Cryoport Netherlands
for the performance of the obligations (including payment obligations) under the
Securities Purchase Agreement.

 

2.4.The assignment, together with the joint and several commitment of Cryoport
under this clause 2 and the Securities Purchase Agreement, shall become
effective as from the date hereof.

 

2.5.As a consequence of the foregoing, article 14.3 is hereby amended with
respect to the Purchaser as follows:

 

 

“If to the Purchaser, to Cryoport Netherlands B.V.:

 

  Cryoport Netherlands B.V.   Parellaan 18, 2132WS Hoofddorp, Netherlands  
Attn: Robert Stefanovich (director); Yvonne   Theuns (director)   Email:
RStefanovich@cryoport.com ;   ytheuns@cryoport.com       with a copy to:      
Cryoport, Inc.   112 Westwood Place – Suite 350   Brentwood, Tennessee 37027  
Attn: Robert Stefanovich (CFO) ; Tony Ippolito   (GC)    Email:
RStefanovich@cryoport.com ;   tippolito@cryoport.com       McDermott Will &
Emery AARPI   23, rue de l’Université   75007 - Paris   Attn: Me Bertrand
Delafaye   Email: bdelafaye@mwe.com »

 



7

 

 

3.Payment by the Purchaser of the Closing Purchase Price and the Existing
Indebtedness



 

On the Closing Date, the Purchaser shall (i) pay the Closing Purchase Price and
(ii) repay the Existing Indebtedness as per the instructions of the Sellers’
Representative as set out in Appendix 2 of this Amendment Agreement. The
Purchaser shall be fully discharged by any payment made at the Closing Date in
accordance with, and subject to, this Appendix 2.

 

The Purchaser declares that the funds used to satisfy its payment obligations
under the Securities Purchase Agreement do not come from illegal activities or
from activities which contradict, or are likely to contradict, the provisions of
any and all anti-corruption Laws or Laws against money laundering, financing of
terrorism or tax evasion and fraud applicable to it.

 

4.Reiteration of the Representations and Warranties

 

The representations and warranties set forth in Article 8 of the Securities
Purchase Agreement (Representations of the Sellers) and in Article 9 of the
Securities Purchase Agreement (Representations and Warranties under the AL SPA)
are repeated on the Closing Date.

 

5.Waiver of Article 5.2(a)(i) of the Securities Purchase Agreement

 

According to Article 5.2(a)(i) of the Securities Purchase Agreement, the
Sellers’ Representative shall deliver to the Purchaser the Accounts Closing
Delivery on the Closing Date.

 

Prior to the date hereof, the Sellers’ Representative and the Purchaser have
recognized and accepted that, given timing constraints, the Accounts Closing
Delivery, the final version of which is being finalized pending review and
comments from the Purchaser, will not be delivered on the Closing Date.

 

In order not the delay the completion of the Transaction on October 1, 2020, the
Purchaser acknowledges and agrees to waive the condition set forth in
Article 5.2(a)(i) provided that the Sellers’ Representative shall make its
commercially reasonable efforts to assist, within the limit of its powers, the
Purchaser in the finalization of such Accounts Closing Delivery no later than
October 31, 2020 it being specified and agreed by the Parties that such
reasonable assistance from the Sellers’ Representative shall not result in
incurring the liability of the Sellers’ Representative, in any manner
whatsoever.

 

For the sake of clarity, and notwithstanding the foregoing, the Parties hereby
reiterate and agree that:

 

-the definition of “Cash” under the Securities Purchase Agreement shall include
any fees, including VAT, actually paid (or accounted and to the extent reflected
in the Working Capital) to Crowe HAF or Daniel Plessis to prepare the Accounts
Closing Delivery; and

 

-the definition of “Unpaid Transaction Fees” under the Securities Purchase
Agreement shall exclude the fees owed to Crowe HAF or Daniel Plessis for
preparing the Accounts Closing Delivery.

 

6.Miscellaneous

 

6.1.Any reference to the Securities Purchase Agreement shall be a reference to
the Securities Purchase Agreement as modified by this Amendment Agreement and
the provisions of the Securities Purchase Agreement shall be interpreted and
construed in the light of this Amendment Agreement.

 



8

 

 

6.2.This Amendment Agreement shall come into force as from the date hereof.



 

6.3.This Amendment Agreement shall not constitute an amendment or waiver of any
other provisions (including its schedules) of the Securities Purchase Agreement
not expressly referred to herein. Except as expressly amended and/or superseded
hereby, the provisions of the Securities Purchase Agreement are, and shall
remain, in full force and effect.

 

6.4.The provisions of clauses 13 (Confidentiality) and 14 (Miscellaneous) of the
Securities Purchase Agreement are incorporated by reference to this Amendment
Agreement and shall apply mutatis mutandis.

 

7.Electronic signature

 

7.1.In accordance with articles 1366 and 1367 of the French civil code, this
Amendment Agreement shall be signed electronically by each of the authorized
representatives of the Parties hereto. Each Party acknowledges that it has
received all the information required for the electronic signature of this
Amendment Agreement and that it has signed this Amendment electronically in full
knowledge of the technology used and its terms and conditions, and consequently
waives any claim and/or legal action challenging the reliability of this
electronic signature system and/or its intention to enter into this Amendment
Agreement.

 

7.2.In accordance with the provisions of article 1375 of the French Code civil,
the obligation to deliver an original copy to each of the Parties hereto is not
necessary as proof of the commitments and obligations of each Party to this
Amendment Agreement. The delivery of an electronic copy of this Amendment
Agreement directly by DocuSign to each Party shall constitute sufficient and
irrefutable proof of the commitments and obligations of each Party to this
Amendment Agreement.

 

Each Party acknowledge and agree, by exception to the provisions of article 1161
of the French Code Civil, that a Party to this Amendment Agreement may
represent, and act in the name and on behalf of, another Party and, as such, to
irrevocably waive its rights to require the invalidity and nullity of the
Amendment Agreement or any other agreement or document entered into in
accordance with the terms and conditions of the Amendment Agreement on the basis
of article 1161 of the French Code Civil.

 

The effective date of signature of this Amendment Agreement shall be the date of
signature certified by the DocuSign platform.

 

 

/s/ Robert Stefanovich   /s/ Robert Stefanovich       Cryoport, Inc.    
Cryoport Netherlands B.V.     By: Mr. Robert Stefanovich   By: Mr. Robert
Stefanovich             /s/ Cédric Picaud     /s/ Cédric Picaud              
Hivest I FPCI   Mr. Cédric Picaud Represented by Hivest Capital Partners SAS
itself represented by Mr. Cédric Lépée       

 



9

 

 

Mr. Guillaume Chevillon     Mr. Tangi Tremorin     By: Mr. Cédric Picaud      
/s/ Cédric Picaud   /s/ Cédric Picaud           Mrs. Berangere Delahaye        
      Mr. Sebastien Oudard         By: Mr. Cédric Picaud   By: Mr. Cédric Picaud
            /s/ Cédric Picaud   /s/ Cédric Picaud             Mr. Wasim
Dingankar         Mr. Mark Pettler       By: Mr. Cédric Picaud   By: Mr. Cédric
Picaud             /s/ Cédric Picaud   /s/ Cédric Picaud             Mr. Nicolas
Pedrono                 Mr. Girish Pattathil Radhakrishnan             By:
Mr. Cédric Picaud   By: Mr. Cédric Picaud             /s/ Cédric Picaud   /s/
Diego Felipe Aponte             Mrs. Karine Gradziel   FPCI Swen Co-Invest 2    
  By: Mr. Cédric Picaud   By: Swen Capital Partners SA itself represented by
Mr. Diego Felipe Aponte             /s/ Cédric Lépée   /s/ Vincent Leprevots    
        ATLAS Co-Invest FPS   Tikehau Direct Lending IV         By Hivest
Capital Partners SAS represented by Mr. Cédric Lépée   By: Tikehau Associé II
(SARL), itself represented by Tikehau Investment Management, itself represented
by Mr. Vincent Leprevots

 



10

 

 

/s/ Vincent Leprevots   /s/ Vincent Leprevots                         Tikehau
Mercati Privati Europei             MTDL By: Tikehau Investment Management,
itself represented by Mr. Vincent Leprevots   By: Tikehau General Partner II
(SARL) represented by Tikehau Investment Management itself represented by
Mr. Vincent Leprevots

 

/S/ CÉDRIC PICAUD                 Advanced Therapy Logistics and Solutions SAS  
  By: Mr. Cédric Picaud    

 

11

 

